— Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered January 2, 1992, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a forged instrument in the second degree.
Defendant contends that his sentence of 2 to 4 years’ imprisonment was harsh and excessive. Although the sentence was the harshest allowed for the crime of which defendant was convicted, defendant was allowed to plead guilty to a reduced charge of attempted criminal possession of a forged instrument in the second degree in satisfaction of a two-count indictment charging more serious crimes. In addition, the sentence was consistent with the terms of the plea bargain. Any lesser sentence was conditioned upon defendant’s cooperation with law enforcement authorities. Given that defendant does not controvert the People’s assertion that he failed to cooperate, County Court was entitled to sentence defendant to the harshest sentence (see, People v Chevalier, 92 AD2d 944). In consideration of these facts, as well as defendant’s criminal record, we find no reason to disturb the sentence imposed (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed.